DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 6/18/2019.
Claims 1-20 are pending.
Claims 19 and 20 are withdrawn.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 are allowed.  While the prior art teaches the limitations of these claims parent claims, it would not have been obvious to further modify the parent claims with the limitations of these claims. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).
Claim 1, first and second heat source.
Claim 2, third heat source of claim 2.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
A DYNAMICALLY ADAPTIVE COMBINED HEAT AND POWER SYSTEM WITH A THERMAL ENERGY STORE AND METHOD THEREOF

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

At least claim 1 
first heat source adapted to provide a first thermal energy output at a first temperature range, which is interpreted as exhaust gases discharged from the engine (item 120 in Fig. 2), at a high temperature, par. 2 of the published application. 
second heat source adapted to provide a second thermal energy output at a second temperature range, which is interpreted as medium temperature heat derived from the engine jacket (engine jacket is interpreted to mean the engine cooling system) per par. 3 of the published application (item 122 in Fig. 2).   
first and second selectively variable thermal energy stores, adapted to accept, store and discharge a first and second thermal energy output at a first and second temperature range, interpreted as tanks (202, 204) in Fig. 2.
At least claim 2
third heat source adapted to provide a third thermal energy output at a third temperature range, which is a low temperature range.  The office is unable to locate a description of this structure in the specification and drawings. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 2 recites “a third heat source”.  The office is unable to find a description of the structure for this limitation.  Note that the first and second heat sources recited in claim 1 are clearly linked to specific engine structures (i.e. engine exhaust system, engine jacket/cooling system).   
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “third heat source”.  The term “source” being a non-structural term that is a substitute for the term "means," invokes a claim interpretation under the guise of 35 U.S.C. § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function. The disclosure must show with reasonable clarity to one skilled in the art that applicant was in possession of the invention as claimed. Possession is shown 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further regarding claim 2, and claim 3, the meaning of “third temperature range is not clear.  A “third temperature range” is interpreted to mean a single temperature range different from the first and second temperature ranges associated with the first and second temperature ranges in claim 1.  However, claim 3 then stipulates that, 
 The first heat source is a high-grade heat source, the second heat source is a low-grade heat source, and said at least one third heat source is either a medium-grade or high-grade heat source.  
Thus, while the parent claim 2 limits the third heat source to a single temperature range, dpendnt claim 3 appears to be broadening the scope of the parent clima providing the third source can have two different temperature ranges. 
Claim 8
The claim recites, “wherein said at least one first heat exchanger is adapted to thermally supplement or upgrade any one of said first and second thermal energy output,” which is indefinite.  The distinction between “supplement” and “upgrade”.  The 
Claim 17 
The claim recites, said external information comprises historical data and/or currently up-to-date data.  It is not clear if “currently” and “up-to-date” are redundant or are intended to mean something different from each other.  If there is a difference, it is not clear what the difference is. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 10 is/are rejected under 35 U.S.C. 10(a)(1) as being anticipated by DE 19740398 to Hartan (copy attached to file, references to page numbers are in the translated portion)
Regarding claim 1, Hartan teaches a combined heat and power system, comprising:

at least one first heat exchanger (24, page 7), operatively coupled to said at least one engine (1), and adapted to selectively receive and transfer at least a portion of any one or all of said first thermal energy output and said at least one second thermal energy output; (hex 24 receives at least the first thermal energy output, i.e engine exhaust)  
a dynamically adaptive heat storage system (4, abstract 6, abstract) comprising: 
a selectively variable first thermal energy store (4), adapted to accept, store and discharge thermal energy at said first temperature range (see connection lines between first hex (24) in the engine exhaust, and item 4 in the annotated Figure below); 
at least one selectively variable second thermal energy store (6), adapted to accept, store and discharge thermal energy at said second temperature range (see item (5) in annotated figure below, connecting the cooling system 10 at the second temperature range, to the second thermal store 6); 
at least one first heat pump (3, page 5, and on page 7 the heat pump condenser provides the heat), operatively coupled to said first thermal energy store and said at least one second thermal energy store, and which is adapted to transfer and thermally upgrade the thermal energy stored in said at least one second thermal energy store to 
a system controller (electronic control unit 9, page 7), adapted to selectively engage any one or all of said at least one first heat source and said at least one second heat source and control the amount of thermal energy that is stored, upgraded or discharged, so as to optimize the energy efficiency of said combined heat and power system. (page 5)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 7, Hartan teaches a combined heat and power system according to claim 1, further comprising a plurality of control valves (11, 12, 41, 42, 43), each individually actuatable by said system controller (9) between an open state and a closed state. (page 7)

Regarding claim 9, Hartan teaches a combined heat and power system according to claim 1, further comprising at least one second heat exchanger (42) operatively coupled to and arranged downstream from said at least one first heat exchanger (24). (42 hex is downstream with respect to the engine exhaust).

Regarding claim 10, Hartan teaches a combined heat and power system according to claim 9, wherein said at least one second heat exchanger (42) is adapted to transfer thermal energy to said at least one selectively variable second thermal energy store (6) (see annotated figure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19740398 to Hartan in view of applicant’s admitted prior art in Fig. 1 of the application and pars. 2 and 3 of the published application.  (“APA”).
Regarding claim 2, Hartan teaches a combined heat and power system according to claim 1, but does not teach,
wherein said at least one engine further comprises at least one third heat source adapted to provide a third thermal energy output at a third temperature range.

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Hartan, in view of the APA, in order to utilize low grade heat, item 38, Fig. 1 of Hartan, when available.    
	Regarding claim 3, NOTE: for this claim the first heat source in Harten is item at item (35) (exhaust gasses), the second heat source (no structure is specified) is relabeled to be item (38) from the APA, and the third heat source (engine jacket/coolant) is relabeled to be item (10).  
Harten as modified teaches a combined heat and power system according to claim 2, wherein said at least one first heat source is a high-grade heat source (Harten 35, exhaust gasses, applicant teaches that exhaust gasses in a similar system can be a high temperature range, i.e.> 400C, APA, par. 2) said at least one second heat source is a low-grade heat source, (38 from the APA, applicant teaches that this can be in the low temperature range of 30-70 C for a similar system, par. 3), and said at least one third heat source is either a medium-grade or high-grade heat source. (Harten 10, engine jacket/coolant, applicant teaches at par. 3 of the APA the medium range be 70-110 C).
 It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Hartan, in view of the APA, in order to utilize high, medium, and low temperature ranges, in order to capture as much waste heat from the engine as is practical.    
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19740398 to Hartan in view of applicant’s admitted prior art in Fig. 1 of the application and pars. 2 and 3 of the published application.  (“APA”), and US 2017/0336085 to Yasuo.
Regarding claim 4, Harten as modified teaches a combined heat and power system according to claim 2, but does not teach,
wherein said system controller is further adapted to control the amount of any one of said first thermal energy output and/or said third thermal energy output that is bypassed directly to a consumer.  
	Yasuo teaches a system with thermal energy storage (abstract, 60, Fig. 6) and a bypass (line 42) around the thermal energy storage tank (62, Fig. 6, par. 74) that allows the heating medium to flow directly to a consumer (indoor unit 70, Fig. 6, par. 41) when in a simple heating mode (Fig. 6).  Note that Fig. 7 shows the flow path where the thermal energy storage is not bypassed.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Harten, in view of Yasuo, in order to bypass the thermal storage, when for example, the thermal storage is already fully charged, or when the full amount of heating bening generated is needed at the consumer,     
	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19740398 to Hartan in view of US 2007/0217866 to Oscar.
	Regarding claim 5 and 6, Hartan teaches a combined heat and power system according to claim 1, but does not teach,
Claim 5 - wherein said selectively variable first thermal energy store and said selectively variable second thermal energy store are formed by a plurality of operatively coupleable modular storage units.
Claim 6 - wherein the capacity of each one of said first and second thermal energy store is selectively variable by allocating a predetermined number of said plurality of operatively coupleable modular storage units to each of said first and second thermal energy store.
Oscar teaches a water storage system where assembled tank modules can be connected with each other to form a water storage network of any required size.  (Par. 87.)  Oscar is reasonably pertinent to the problems faced by the inventors, because in each there is a need for scalable sized water storage container. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Hartan, in view of Oscar, in order to provide a flexible means for allowing the thermal stores to be sized as needed depending upon an end use application.     
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19740398 to Hartan in view of US 2017/0234559 to Federspiel.
Regarding claim 16, Hartan teaches the combined heat and power system according to claim 1, but does not teach, 
Claim 16 - wherein said system controller is adapted to utilize external information in order to operate said combined heat and power system and/or configure said dynamically adaptive heat storage system, so as to optimize the overall efficiency of said combined heat and power system.
Claim 17 - wherein said external information comprises historical data and/or currently up-to-date data.
	Federspiel teaches a system for optimizing control variables to minimize power consumption, with an external data store (150, Fig. 1) sending signals, to a control module (105), using historical data to improve efficiency (par. 48, 62, 76).    
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Hartan, in view of Federspiel, in order to reduce the cost of operating the system.     
	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19740398 to Hartan in view of US 2017/0234559 to Federspiel and US 2017/0089625 to Wallace.
	Regarding claim 18, Hartan as modified teaches a combined heat and power system according to claim 16, but does not teach wherein said external information comprises any one or all of a real-time or predictive energy demand from a consumer and real-time or predicted energy costs of the economic market.
	Wallace teaches using real time pricing information for a future time period to predict energy costs. (par. 117.)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Hartan, in view of Wallace, to predict energy costs so that the user can adjust the system to reduce anticipated costs if desired.   
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.